DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 5, and 7 are objected to because of the following informalities:  
In Claim 3, it appears the phrase “wherein a first alignment feature is 15formed on a first post, and wherein a second alignment feature is formed on a second post” should instead read as  --wherein the alignment feature includes a first alignment feature 15formed on a first post, and a second alignment feature formed on a second post-- since the alignment feature has already been recited in Claim 2, and Claim 3 is further defining Claim 2.
In Claim 5, it appears the phrase “the interior surface” should instead read as --an interior surface-- since the interior surface has not been previously recited.
In Claim 7, it appears the phrase “an outer surface” should instead read as --the outer surface-- since the outer surface was previously recited in claim 6.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1 (line 5), the phrase “the dielectric ring” lacks antecedent basis and is unclear as to what it is referring. Should the phrase instead read as --the outer ring--? For purposes of expediting prosecution the unclear limitation will be interpreted as --the outer ring--.
	In Claim 8 (line 5), the phrase “the alignment features on the one or more posts” lacks antecedent basis since no alignment features on posts have been previously recited in Claims 1 or 6 thus rendering claim 8 indefinite.
In Claim 15, the reference to “the” “second dielectric wave guide” lacks antecedent basis since a second waveguide has not been recited previously in Claim 1 thus rendering claim 15 indefinite.
In Claim 24 (line 15), the phrase “the dielectric ring” lacks antecedent basis and is unclear as to what it is referring. Should the phrase instead read as --the outer ring--? For purposes of expediting prosecution the unclear limitation will be interpreted as                             --the outer ring--.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hammerschmidt (US 2016/0308266 cited by applicant) in view of Herbsommer et al. (US 2015/0293039).

However, Hammerschmidt does not appear to explicitly teach that the outer housing can be circular/cylindrical (i.e. forming a ring) (Claim 1), or that the waveguide material is fluorinated ethylene propylene (FEP) (Claim 15).
Herbsommer (e.g. Figs. 2 and 7) teaches dielectric waveguides having circular/cylindrical housings (e.g. Fig. 2) and rectangular housings (e.g. Fig. 7) and that various shapes can be selected to have low insertion losses (e.g. see [0030] and [0031]).
It would have been considered obvious to one of ordinary skill in the art to have modified the Hammerschmidt housing to have been circular/cylindrical (i.e. an outer ring) instead of rectangular shape, because it would have been a mere selection of art-recognized alternative dielectric waveguide outer housing shapes such as recognized by Herbsommer for providing an equivalent functionality of a low insertion loss waveguide as taught by Herbsommer.
Also, it would have been considered obvious to one of ordinary skill in the art to have modified the waveguide polypropylene material of Hammerschmidt to have been fluorinated ethylene propylene (FEP), because fluorinated ethylene propylene (FEP) is a polypropylene and thus would have been a mere selection of a specific polypropylene material for the generic non-specified polypropylene material compound that would be capable of the intended use of forming a dielectric waveguide.
s 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hammerschmidt (US 2016/0308266 cited by applicant) in view of Herbsommer et al. (US 2015/0293039) as applied to claim 1 above, and further in view of Jordan (US 2015/0340805).
The combination of Hammerschmidt and Herbsommer teaches a connector as described above.
However, the combination does not teach a notch formed in the interior of the outer ring (Claim 5), threads on the outer surface of the outer ring (Claim 6), or a stop ring on the outer surface (Claim 7).
Jordan (e.g. Fig. 5) teaches a notch (113) on an inner surface of a connector, threads (119) on the outer surface and a wider portion adjacent the threads where the threads stop (i.e. a stop since when something is screwed on the thread it can not thread beyond the wider portion at the end of the threads).
It would have been considered obvious to one of ordinary skill in the art to have modified the Hammerschmidt/Herbsommer device to have a notch on the inner surface, threads on the outer surface, and stop ring on outer surface such as taught by Jordan, because the addition of the notch would have provided the advantageous benefit of a key to position and accept a specific connector portion in a reliable manner and not accept unwanted connectors from being mated as is well-known in the connector arts, and the threads and stop would have provided the advantageous benefit of providing a easily connectable and reliable connection to an external device such as generally taught by Jordan.


Allowable Subject Matter
Claims 16-23 are allowed.
Claims 24-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  (i.e. allowable if Applicant changes “the dielectric ring” to --the outer ring--)
Claims 2-4 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. (i.e. allowable if Applicant changes “the dielectric ring” to --the outer ring-- in Claim 1 and combines with claims 2, 3, 4, 14)

The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 16-23, the prior art does not teach the claimed enclosure surrounding electronic components including a dielectric waveguide embedded within the enclosure wall, wherein a first end of the dielectric waveguide is substantially coplanar with the interior surface of the enclosure wall and a second end of the dielectric waveguide is substantially coplanar with the exterior surface of the enclosure wall.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/             Primary Examiner, Art Unit 2843